COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
 TRINITY DRYWALL SYSTEMS, LLC.,                 §
                                                                No. 08-12-00041-CV
          Appellant,                            §
                                                                   Appeal from the
 v.                                             §
                                                                  67th District Court
 TOKA GENERAL CONTRACTORS,                      §
 LTD., AND VINEYARD VILLAGE,                                  of Tarrant County, Texas
 MSV, LLC,                                      §
                                                                 (TC#67-240386-09)
          Appellees.                             §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment granting Appellee Vineyard Village, MSV, LLC’s counterclaim for a

declaratory judgment and awarding it attorney’s fees. We therefore reverse that part of the

judgment and render judgment that Vineyard Village, MSV, LLC’s declaratory judgment is

denied, and remand the cause to the trial court to reconsider the issue of attorney’s fees, and for

further proceedings consistent with this opinion. The judgment of the trial court is affirmed as to

Appellee TOKA General Contractors, Ltd.

       We further order that Appellant recover from Appellee Vineyard Village, MSV, LLC, the

appellate costs incurred by Appellant, for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF NOVEMBER, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.